IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                September 11, 2008
                                 No. 07-60298
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

LAURO GUTIERREZ-LLAMAS, also known as Larry Gutierrez

                                             Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                             Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A08 149 517


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Lauro Gutierrez-Llamas (Gutierrez), a native and citizen of Mexico,
petitions for review of the Board of Immigration Appeals’ (BIA) decision
affirming a final order of removal. Gutierrez argues that he is eligible for relief
under former 8 U.S.C. § 1182(a) (repealed), because that statute does not require
the existence of a corresponding or comparable ground of removability in order
to obtain discretionary relief, and the denial of relief under that section violates



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60298

equal protection.    He also requests remand to pursue an application for
adjustment of status.
      To the extent that Gutierrez requests that he be allowed to apply for an
adjustment of status through his United States citizen daughter, he has not
adequately briefed this issue, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993), and we lack jurisdiction to address this claim because he did not request
this relief before the BIA. See 8 U.S.C. § 1252(d)(1) (requiring exhaustion of
administrative remedies); Falek v. Gonzales, 475 F.3d 285, 289 (5th Cir. 2007).
Gutierrez’s assertions that he is entitled to relief under § 1182(c) are foreclosed
by our precedent. See Vo v. Gonzales, 482 F.3d 363 (5th Cir. 2007); Avilez-
Granados v. Gonzales, 481 F.3d 869 (5th Cir. 2007); Cantu v. Mukasey, 267
F. App’x 321 (5th Cir. 2008) (unpublished).
      The petition for review is DENIED.




                                        2